ORDER DISMISSING APPEALThis is an appeal from an order granting a motion for summary judgment. Eighth Judicial District Court, Clark County; Adriana Escobar, Judge.On March 25, 2019, this court entered an order adding attorney Robert E. Glennen to the docket in this appeal as counsel for appellants. The order further directed appellants to file and serve the transcript request form and docketing statement within 14 days. On April 15, 2019, respondent filed a motion to dismiss based on appellants' failure to file the transcript request form and docketing statement. See NRAP 9(a)(7), NRAP 14(c). To date appellants have not responded to the motion to dismiss, filed the missing documents, or otherwise communicated with this court. Further, the opening brief and appendix, which were due to be filed on June 6, 2019, are now overdue. This court construes appellants' failure to oppose the motion to dismiss as an admission that the motion has merit, see NRAP 31(d)(2), and appellants' failure to file any documents in this appeal indicates that appellants have abandoned this appeal. Accordingly, the motion to dismiss is granted, and the courtORDERS this appeal DISMISSED.